DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umotoy; Salvador P. et al. (US 6302964 B1). Umotoy teaches a showerhead (130; Figure 1) for use in a process chamber (102; Figure 15), comprising: a gas distribution plate (130; Figure 1,9; 1300; Figure 13) having an upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a lower surface (lower surface of 130/1300; Figure 9,13); a plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) extending entirely through the gas distribution plate (130; Figure 1,9; 1300; Figure 13) substantially parallel to the lower surface (lower surface of 130/1300; Figure 9,13); a plurality of first gas delivery holes (1312+1308; Figure 13; 604+206; Figure 9-Applicant’s 216; Figure 3A) extending from the upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) to the lower surface (lower surface of 130/1300; Figure 9,13) between adjacent channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) of the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) to deliver a first process gas (116; Figure 15) through the gas distribution plate (130;  by claim 1
Umotoy further teaches:
The showerhead (130; Figure 1) of claim 1, wherein the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) are disposed at regular intervals across the gas distribution plate (130; Figure 1,9; 1300; Figure 13), as claimed by claim 3
The showerhead (130; Figure 1) of claim 1, further comprising a first flange (146; Figure 1-Applicant’s 214; Figure 2) coupled to the gas distribution plate (130; Figure 1,9; 1300; Figure 13) proximate the upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a second flange (150; Figure 1,9; 1302; Figure 13-Applicant’s 218; Figure 2) coupled to the gas distribution plate (130; Figure 1,9; 1300; Figure 13) proximate the lower surface (lower surface of 130/1300; Figure 9,13), wherein the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) are disposed between the first flange (146; Figure 1-Applicant’s 214; Figure 2) and the second flange (150; Figure 1,9; 1302; Figure 13-Applicant’s 218; Figure 2), as claimed by claim 4
The showerhead (130; Figure 1) of claim 1, wherein the gas distribution plate (130; Figure 1,9; 1300; Figure 13) includes a first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) defining the upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a second plate (1304; Figure 13; 148; Figure 1,9-Applicant’s 404; Figure 4A) at least partially defining the lower surface (lower surface of 130/1300; Figure 9,13) 
The showerhead (130; Figure 1) of claim 5, wherein a lower surface (lower surface of 1302; Figure 13; 150; Figure 1,9) of the first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) is substantially coplanar with a lower surface (lower surface of 1304; Figure 13; 148; Figure 1,9) of the second plate (1304; Figure 13; 148; Figure 1,9-Applicant’s 404; Figure 4A), as claimed by claim 6
The showerhead (130; Figure 1) of claim 5, wherein the first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) extends through a plurality of openings (1312/1304 interface; Figure 13) of the second plate (1304; Figure 13; 148; Figure 1,9-Applicant’s 404; Figure 4A), and wherein the plurality of first gas delivery holes (1312+1308; Figure 13; 604+206; Figure 9-Applicant’s 216; Figure 3A) extend through the first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) within the plurality of openings (1312/1304 interface; Figure 13) of the second plate (1304; Figure 13; 148; Figure 1,9-Applicant’s 404; Figure 4A), as claimed by claim 7
The showerhead (130; Figure 1) of claim 5, wherein a lower surface (lower surface of 130/1300; Figure 9,13) of the first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) is coupled to an upper surface (upper surface of 130/1300; Figure 9,13; ; 150; 
The showerhead (130; Figure 1) of claim 5, wherein the first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) is coupled to the second plate (1304; Figure 13; 148; Figure 1,9-Applicant’s 404; Figure 4A) via fasteners (152; Figure 1), as claimed by claim 9
A showerhead (130; Figure 1) for use in a process chamber (102; Figure 15), comprising: a gas distribution plate (130; Figure 1,9; 1300; Figure 13) having an upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a lower surface (lower surface of 130/1300; Figure 9,13); a plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) extending through the gas distribution plate (130; Figure 1,9; 1300; Figure 13) substantially parallel to the lower surface (lower surface of 130/1300; Figure 9,13); a first flange (146; Figure 1-Applicant’s 214; Figure 2) having a lower surface coupled to the gas distribution plate (130; Figure 1,9; 1300; Figure 13), wherein the first flange (146; Figure 1-Applicant’s 214; Figure 2) has an annular shape to define a first gas flow path (134; Figure 1) therein; a plurality of first gas delivery holes (1312+1308; Figure 13; 604+206; Figure 9-Applicant’s 216; Figure 3A) extending through the gas distribution plate (130; Figure 1,9; 1300; Figure 13) to deliver a first process gas (116; Figure 15) from the first gas flow path (134; Figure 1) to the lower surface (lower surface of 130/1300; Figure 9,13) of the gas distribution plate (130; Figure 1,9; 1300; Figure 13); a second flange (150; Figure 1,9; 1302; Figure 13-Applicant’s 218; Figure 2) having an annular shape and coupled to the gas distribution plate (130; Figure 1,9; 1300; Figure 13), wherein the first flange (146; Figure 1-Applicant’s 214; Figure 2) and the second flange (150; Figure 1,9; 
The showerhead (130; Figure 1) of claim 10, wherein the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) include a plurality of first channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) and a plurality of second channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A), wherein the plurality of first channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) are substantially perpendicular (Figure 16) to the plurality of second channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A), as claimed by claim 14
A process chamber (102; Figure 15), comprising: a chamber (102; Figure 15) body having an interior volume (104; Figure 1); a substrate support (108; Figure 1) disposed in the interior volume (104; Figure 1); a showerhead (130; Figure 1) disposed in the interior volume (104; Figure 1) opposite the substrate support (108; Figure 1), wherein the showerhead (130; Figure 1) comprises: a gas distribution plate (130; Figure 1,9; 1300; Figure 13) having an upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a lower surface (lower surface of 130/1300; Figure 9,13); a plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) extending across the gas 
The process chamber (102; Figure 15) of claim 15, further comprising a first flange (146; Figure 1-Applicant’s 214; Figure 2) coupled to the gas distribution plate (130; Figure 1,9; 1300; Figure 13) proximate the upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a second flange (150; Figure 1,9; 1302; Figure 13-Applicant’s 218; Figure 2) coupled to the gas distribution plate (130; Figure 1,9; 1300; Figure 13) proximate the lower surface (lower surface of 130/1300; Figure 9,13), as claimed by claim 16
The process chamber (102; Figure 15) of claim 15, wherein the gas distribution plate (130; Figure 1,9; 1300; Figure 13) includes a first plate (1302; Figure 13; 150; Figure 1,9-Applicant’s 402; Figure 4A) defining the upper surface (upper surface of 130/1300; Figure 9,13; ; 150; Figure 1,9) and a second plate (1304; Figure 13; 148; Figure 1,9-Applicant’s 404; Figure 4A) defining the lower surface (lower surface of 130/1300; Figure 9,13), wherein the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 
The process chamber (102; Figure 15) of claim 15, wherein all channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) of the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) extend substantially parallel to each other, as claimed by claim 19
The process chamber (102; Figure 15) of claim 15, wherein the plurality of channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) include a plurality of first channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) and a plurality of second channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A), wherein the plurality of first channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A) are substantially perpendicular (Figure 16) to the plurality of second channels (1316; Figure 13; 208; Figure 9-Applicant’s 210; Figure 3A), as claimed by claim 20

Claims 1, 2, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umotoy; Salvador P. et al. (US 6302964 B1). Umotoy teaches, in a different embodiment, a showerhead (1502+132; Figure 15) for use in a process chamber (102; Figure 15), comprising: a gas distribution plate (1502; Figure 15) having an upper surface (1506; Figure 15) and a lower surface (1504; Figure 15); a plurality of channels (1512B; Figure 15-Applicant’s 210; Figure 3A) extending entirely through the gas distribution plate (1502; Figure 15) substantially parallel to the lower surface (1504; Figure 15); a plurality of first gas delivery holes (1510; Figure 15-Applicant’s  by claim 1
Umotoy further teaches:
The showerhead (130; Figure 1) of claim 1, wherein the gas distribution plate (130; Figure 1,9; 1300; Figure 13) is made of nickel, nickel alloy, or stainless steel (column 8; lines 10-20), as claimed by claim 2
A process chamber (102; Figure 15), comprising: a chamber (102; Figure 15) body having an interior volume (104; Figure 1); a substrate support (108; Figure 1) disposed in the interior volume; a showerhead (1502+132; Figure 15) disposed in the interior volume opposite the substrate support, wherein the showerhead (1502+132; Figure 15) comprises: a gas distribution plate (1502; Figure 15) having an upper surface (1506; Figure 15) and a lower surface (1504; Figure 15); a plurality of channels (1512B; Figure 15-Applicant’s 210; Figure 3A) extending across the gas distribution plate (1502; Figure 15); a plurality of first gas delivery holes (1510; Figure 15-Applicant’s 216; Figure 3A) extending from the upper surface (1506; Figure 15) to the lower surface (1504; Figure 15) between the plurality of channels (1512B; Figure 15-Applicant’s 210; Figure 3A) to deliver a first process gas (116; Figure 15) therethrough; and a plurality of second gas delivery holes 
The process chamber (102; Figure 15) of claim 15, wherein the gas distribution plate (130; Figure 1,9; 1300; Figure 13) is made of nickel, nickel alloy, or stainless steel (column 8; lines 10-20), as claimed by claim 17
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy; Salvador P. et al. (US 6302964 B1). Umotoy is discussed above. Umotoy does not teach in the below embodiments:
The showerhead (130; Figure 1) of claim 10, wherein first flange (146; Figure 1-Applicant’s 214; Figure 2) and the second flange (150; Figure 1,9; 1302; Figure 13-Applicant’s 218; Figure 2) are made of Inconel or stainless steel (column 8; lines 10-20), as claimed by claim 11
The showerhead (130; Figure 1) of claim 10, wherein the first flange (146; Figure 1-Applicant’s 214; Figure 2) and the second flange (150; Figure 1,9; 1302; Figure 13-
The showerhead (130; Figure 1) of claim 10, wherein the gas distribution plate (130; Figure 1,9; 1300; Figure 13) is made of nickel, nickel alloy, or stainless steel (column 8; lines 10-20), as claimed by claim 13
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Umotoy to use stainless steel for other components of Umotoy’s apparatus at optimized dimensions.
Motivation for Umotoy to use stainless steel for other components of Umotoy’s apparatus is for process compliant materials as taught by Umotoy (column 8; lines 10-20). It is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit 
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716